Marston, J.
The defendant in his return to the writ of certiorari in this case, after setting forth that an application was made to him for the opening of a certain ditch, a bond given, etc., says: “I immediately appointed the 15th day of May, 1877, at two o’clock in the afternoon, at the house of O. Peters, in the said township of Pittsford, as a time and place of examination on such application, and gave the notice required by statute to the parties interested in such ditch;” that he caused a survey to be made, etc. How or in what manner this notice was given, or when it was served upon the parties interested, in no way appears, except as above stated. This is wholly insufficient; the facts should be clearly set forth, so that the court would be able to ascertain and determine therefrom whether the notice which the statute requires had been given or not. This inquiry the commissioner cannot conclude by his answer.
The proceedings must be set aside and held for naught.
The other Justices concurred.